DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-10) in the reply filed on 10/28/2021 is acknowledged.  The traversal is on the grounds that independent claims 1 and 11 recite analogous features. Applicant argues that claim 1 recites “training” the neural network by performing certain steps, and that while claim 11 recites “storing” the neural network, claim 11 also recites the same certain steps and thus requires the same “training”. Applicant also states that the claims are not “divergent subject matter” and the claims “encompass overlapping subject matter.” This is not found persuasive. The determination for distinctness for two related process inventions is different than the determination of distinctness for a process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another materially different process. In this case, the process as claimed can be practiced by another materially different apparatus, such as an apparatus where an element other than a non-transitory computer readable storage media, such as paper, stores training data indicative of abnormal gaits and normal gaits, and where an element other than a processor, such as a person, parses each piece of training data into a series of training data windows, receives sensor data indicative of a user gait, and parses the sensor data into a series of sensor data windows. Search strategies for methods and apparatuses differ, and the inventions would require separate fields of search.
The requirement is still deemed proper and is therefore made FINAL.
s 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/28/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/855,664, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 1-20 are not entitled to the benefit of the prior application.

Claim Objections
Claims 1, 2, 5, 6, and 7 are objected to because of the following informalities: the claims include various instances of “gate” which should read –gait--.  
is further objected to because of the following informalities: “importance the training data window” should read –importance of the training data window—and “importance the sensor data window” should read –importance of the sensor data window--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the relative importance” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as a new element.
Claim 8 recites the limitation "the plurality of types of sensor data" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it will be interpreted as a new element.
Claim 9 recites the limitation “a plurality of types of training data or sensor data” in lines 2-3. It is unclear whether this is intended to be a new element, or draws antecedence from the plurality of types of sensor data and the plurality of types of training data in claim 8. For examination purposes, it will be interpreted as drawing antecedence from those elements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims are not rejected under 35 U.S.C. 101 because they are not directed to a judicial exception. The manipulations of the claim could not be performed in the human mind or with a pen and paper. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 3-5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “LSTM for diagnosis of neurodegenerative diseases using gait data”, hereinafter Zhao, in view of NPL Document “Deep Learning-Based Gait Recognition Using Smartphones in the Wild”, hereinafter Zou.
Regarding claim 1, Zhao teaches a method, comprising: storing training data indicative of abnormal and normal gaits (page 6, section 4.1 datasets description, training data); training (abstract, page 3, page 5, model was trained, page 7 all-training-all-testing method and 80% training 20% testing method, training data) a neural network that includes a recurrent neural network layer (Fig. 3, two-layer gated recurrent unit (GRU) is a variant of LSTM, LSTM is an extension of a recurrent neural network, pages 4-5 section 3.1 brief introduction to RNN and LSTM and section 3.2 the proposed two-layer GRU for NDs diagnosis) by: parsing each piece of training data window in series (page 5, 20 time steps/records in sample by simple preprocess), analyzing each training data window in series, by the recurrent neural network layer, to generate a context vector characterizing each training data window and the previously analyzed training data windows (pages 5-6, section 3.2 the proposed two-layer GRU for NDs diagnosis, context vector is the output of each GRU cell, an h-dimensional feature vector (hidden layer output), output at time N contains information from previous time steps); and training another neural network layer to distinguish between normal gaits and abnormal gaits based on one or more of the context vectors characterizing each piece of training data (top of page 6, h-dimensional output vector transformed into g-dimensional vector which is then used for classification by a multiclass classifier softmax layer; page 5, detects neurodegenerative disease from healthy); receiving sensor data indicative of a user gait (abstract, page 6, and page 8, data recorded by force-sensitive resistors; page 7 all-training-all-testing method and 80% training 20% testing method, testing data); parsing the sensor 
Zhao does not teach the another neural network layer that distinguishes between normal gaits and abnormal gaits and generates a final assessment characterizing the user gait as normal or abnormal being a fully connected layer.
However, Zou teaches a neural network including a recurrent neural network layer (page 3, columns 1 para 6 to column 2 para 1, LSTM is a typical RNN (recurrent neural network)) and a fully connected layer (Fig. 4, FC layer, page 5 column 1 paragraph 2 and column 2 paragraph 2 section “network structure”, page 6 column 1 paragraph 3 section “fully connected layer”), analyzing each training data window (page 4 section “C. Gait Cycle Segmentation”) in series by the recurrent neural network layer (pages 5-6, section “LSTM Network”), training the fully connected layer to distinguish between gaits (page 5 column 1 paragraph 2 and column 2 paragraph 2 section “network structure”, page 6 column 1 paragraph 3 section “fully connected layer”), analyzing each sensor data window in 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Zhao to have the another neural network layer be a fully connected layer, as taught by Zou, as a simple substitution of one element (Zou’s fully connected layer) for another (Zhao’s multiclass classifier softmax layer) to obtain the predictable result of having a neural network with a layer that performs classification of gaits.  
Regarding claim 3, Zhao and Zou teach the method of claim 1, Zou further teaching wherein: the recurrent neural network layer is bidirectional (Zou page 9 column 1 paragraph 4, forward and backward directions with bi-directional LSTM); and analyzing each sensor data window in series comprises: analyzing each sensor data window in a forward direction to generate a first context vector characterizing each sensor data window and the previous sensor data windows (Zou page 9 column 1 paragraph 4, performed by the forward layer of the bi-directional LSTM); and analyzing each sensor data window in a backward direction to generate a second context vector characterizing each sensor data window and the subsequent sensor data windows (Zou page 9 column 1 paragraph 4, performed by the backward layer of the bi-directional LSTM).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Zhao and Zou such that the recurrent neural network layer is bidirectional; and analyzing each sensor data window in series comprises: analyzing each sensor data window in a forward direction to generate a first context vector characterizing each sensor data window and the previous sensor data windows, and analyzing each sensor data window in a backward direction to generate a second context vector characterizing each sensor data window and the subsequent sensor data windows, as taught by Zou, as a simple substitution of one element (Zou’s bidirectional 2 layer 
Regarding claim 4, Zhao and Zou teach the method of claim 1, wherein the fully connected layer is a single layer neural network (Zou, fully connected layer is just one layer).
Regarding claim 5, Zhao and Zou teach the method of claim 1, further comprising: storing training data indicative of gaits of patients having a plurality of diseases (Zhao, section 4.1 datasets description, data of Huntington’s disease, Parkinson’s disease, and Amyotrophic Lateral Sclerosis); training the fully connected layer to distinguish between the plurality of diseases based on one or more of context vectors characterizing each piece of training data (Zhao top of page 6, h-dimensional output vector transformed into g-dimensional vector which is then used for classification by a multiclass classifier softmax layer; page 5 identifies the three neurodegenerative diseases according to their features); generating a final assessment characterizing the user gait as indicative of one of the plurality of diseases using one or more of the context vectors characterizing the sensor data (Zhao top of page 6, h-dimensional output vector transformed into g-dimensional vector which is then used for classification by a multiclass classifier softmax layer; page 5 identifies the three neurodegenerative diseases according to their features).
Regarding claim 8, Zhao and Zou teach the method of claim 1, wherein: storing training data comprises storing a plurality of types of training data (Zhao page 6, 13 parameters in dataset file including stride interval, swing interval, stance interval, and double support interval of right and left foot; Zou three axis accelerometer and three axis gyroscope); and receiving sensor data comprises receiving a plurality of types of sensor data (Zhao page 6, 13 parameters in dataset file including stride interval, swing interval, stance interval, and double support interval of right and left foot, Zou three axis accelerometer and three axis gyroscope).

Regarding claim 10, Zhao and Zou teach the method of claim 8, wherein the plurality of types of training data and the plurality of types of sensor data comprise acceleration data, pressure or force data, sound recordings, spectrograms of sound recordings, or video recordings (Zhao force data, Zou acceleration data).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Zou as applied to claim 1 above, and further in view of US 2021/0117815, hereinafter Creed.
Regarding claim 2, Zhao and Zou teach the method of claim 1, the method further comprising: determining the relative importance of each of the training data windows for distinguishing between training data indicative of normal user gaits and training data indicative of abnormal user gaits (Zhao section 3.2, last h-dimensional output is basis of classification as it contains information from previous times, output is transformed into g-dimensional vector based on weights and biases, connection weights between nodes); weighing each of the training data windows based on the relative importance of the training data window (Zhao section 3.2, last h-dimensional output is basis of classification as it contains information from previous times, output is transformed into g-dimensional vector based on weights and biases, connection weights between nodes); determining a relative importance of each of the sensor data windows (Zhao section 3.2, last h-dimensional output is basis of classification as it contains information from previous times, output is transformed into g-dimensional vector based on weights and biases, connection weights between nodes); and weighing each of the sensor data windows based on the relative importance of the sensor data window (Zhao section 3.2, last h-dimensional output is basis 
Zhao and Zou do not teach wherein the neural network further includes an attention layer, the method further comprising: determining, by the attention layer, the relative importance of each of the training data windows for distinguishing between training data indicative of normal user gaits and training data indicative of abnormal user gaits; weighing each of the training data windows, by the attention layer, based on the relative importance of the training data window; determining, by the attention layer, a relative importance of each of the sensor data windows; and weighing each of the sensor data windows, by the attention layer, based on the relative importance of the sensor data window; training the fully connected layer to distinguish between normal user gaits and abnormal user gaits based on the context vectors characterizing each piece of training data as weighted by the attention layer; and generating the final assessment characterizing the user gait as normal or abnormal, by the fully connected layer, using the context vectors characterizing the sensor data as weighted by the attention layer.
However, Creed teaches a method wherein a neural network includes an attention layer (attention mechanism 116 or attention filter 210, [0107], [0146]), the method comprising: determining, by the attention layer, a relative importance of each data instance ([0102]-[0104], [0114], [0116]); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Zhao and Zou such that the neural network further includes an attention layer, the method further comprising: determining, by the attention layer, the relative importance of each of the training data windows for distinguishing between training data indicative of normal user gaits and training data indicative of abnormal user gaits; weighing each of the training data windows, by the attention layer, based on the relative importance of the training data window; determining, by the attention layer, a relative importance of each of the sensor data windows; and weighing each of the sensor data windows, by the attention layer, based on the relative importance of the sensor data window; training the fully connected layer to distinguish between normal user gaits and abnormal user gaits based on the context vectors characterizing each piece of training data as weighted by the attention layer; and generating the final assessment characterizing the user gait as normal or abnormal, by the fully connected layer, using the context vectors characterizing the sensor data as weighted by the attention layer, as taught by Creed, as a simple substitution of one element (attention mechanism/filter of Creed) for another (weights and biases used in transformation of LSTM GRU output h-dimensional vector to g-dimensional vector) to obtain the predictable result of being able to weigh data relevancy/importance in a calculation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Zou as applied to claim 1 above, and further in view of US 2021/0007603, hereinafter Huddleston.
Regarding claim 6, Zhao and Zou teach the method of claim 1, further comprising: storing training data indicative of patients (Zhao section 4.1 datasets description); training the fully connected layer to distinguish between gaits based on one or more context vectors characterizing each piece of training data (Zhao top of page 6, h-dimensional output vector transformed into g-dimensional vector which is then used for classification by a multiclass classifier softmax layer); generating a final assessment characterizing the user gait using one or more of the context vectors characterizing the sensor data (Zhao top of page 6, h-dimensional output vector transformed into g-dimensional vector which is then used for classification by a multiclass classifier softmax layer).
Zhao and Zou do not teach storing training data indicative patients having a progressive disease at a first stage and the progressive disease at a second stage; training the fully connected layer to distinguish between the progressive disease at the first stage and the progressive disease at the second stage based on one or more of context vectors characterizing each piece of training data; generating a final assessment characterizing the user gait as indicative of the progressive disease at the first stage or the progressive disease at the second stage using one or more of the context vectors characterizing the sensor data.
However, Huddleston teaches a method comprising: storing training data indicative of patients having a progressive disease at a first stage and the progressive disease at a second stage ([0030], [0031], [0036], [0037], [0038], [0056], [0058], [0059], [0069], [0076]), training a neural network to distinguish between the progressive disease at the first stage and the progressive disease at the second stage based on one or more context vectors characterizing each piece of data ([0068], [0072], [0030], [0031], [0036], [0037], [0038], [0056], [0058], [0059], [0069], [0076]), generating a final assessment 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Zhao and Zou to further comprise storing training data indicative patients having a progressive disease at a first stage and the progressive disease at a second stage; training the fully connected layer to distinguish between the progressive disease at the first stage and the progressive disease at the second stage based on one or more of context vectors characterizing each piece of training data; generating a final assessment characterizing the user gait as indicative of the progressive disease at the first stage or the progressive disease at the second stage using one or more of the context vectors characterizing the sensor data, as taught by Huddleston, as a combination of prior art elements according to known methods to yield the predictable result of being able to distinguish between a progressive disease at a first stage and a progressive disease at a second stage using a neural network.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Zou as applied to claim 1 above, and further in view of US 2019/0283247, hereinafter Chang.
	Regarding claim 7, Zhao and Zou teach the method of claim 1, further comprising: storing training data indicative of gaits (Zhao section 4.1 datasets description); training the fully connected layer to distinguish between gaits(Zhao top of page 6, h-dimensional output vector transformed into g-dimensional vector which is then used for classification by a multiclass classifier softmax layer); receiving sensor data indicative of gaits (Zhao section 4.1 datasets description); generating a final assessment characterizing the user gait using one or more of the context vectors characterizing the sensor data 
	Zhao and Zou do not teach storing training data indicative of a gait before an injury and the gait after the injury; training the fully connected layer to distinguish between the gait before the injury and the gait after the injury; receiving sensor data indicative of a user gait during a first time period and the user gait during a second time period; generating a final assessment indicating that the user has suffered the injury between the first time period and the second time period using one or more of the context vectors characterizing the sensor data during the first time period and the one or more of the context vectors characterizing the sensor data during the second time period.
	However, Chang teaches a method comprising: storing training data indicative of a gait before an injury and the gait after the injury ([0115]); training a model to distinguish between the gait before the injury and the gait after the injury ([0115]); receiving sensor data indicative of a user gait during a first time period and the user gait during a second time period ([0115]); generating a final assessment indicating that the user has suffered the injury between the first time period and the second time period using the sensor data during the first time period and the sensor data during the second time period.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Zhao and Zou to further comprise storing training data indicative of a gait before an injury and the gait after the injury; training the fully connected layer to distinguish between the gait before the injury and the gait after the injury; receiving sensor data indicative of a user gait during a first time period and the user gait during a second time period; generating a final assessment indicating that the user has suffered the injury between the first time period and the second time period using one or more of the context vectors characterizing the sensor data during the first time period and the one or more of the context vectors characterizing the sensor data during the second time period, as taught by Chang, as a combination of prior art elements 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791